Citation Nr: 0015779	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  95-31 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than December 2, 
1991 for a 10 percent evaluation for pyelonephritis.  

2.  Entitlement to an evaluation in excess of 10 percent for 
pyelonephritis.  

3.  Entitlement to a compensable evaluation for spontaneous 
pneumothorax, status post thoracectomy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from December 1954 to July 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which granted a 10 percent evaluation to the 
appellant's service-connected pyelonephritis disability, 
effective November 23, 1992, and denied compensable 
evaluations for the epididymis and spontaneous pneumothorax 
disabilities.  

In December 1993, the appellant disagreed with the effective 
date assigned the 10 percent evaluation for pyelonephritis.  
The RO, by October 1994 rating decision, assigned an 
effective date of December 2, 1991, representing a partial 
grant of the benefit sought on appeal.  He was notified of 
that decision by letter on October 19, 1994.  The RO issued a 
statement of the case in November 1994.  Although the 
appellant did not mention this issue in the August 1995 
substantive appeal, his representative addressed it in a 
September 1995 statement, thereby perfecting his appeal.  See 
38 C.F.R. § 20.200 (an appeal consists of a timely filed 
written notice of disagreement and, after a statement of the 
case has been furnished, a timely filed substantive appeal); 
38 C.F.R. § 20.302(a) (claimant must file a notice of 
disagreement with a rating decision within one year from the 
date that the RO mails notice of the determination; 
otherwise, that determination becomes final); 38 C.F.R. 
§ 20.302(b) (substantive appeal must be filed within 60 days 
from the date the RO mails the statement of the case to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later).  

In December 1993, the appellant disagreed with the denial of 
a compensable rating for his spontaneous pneumothorax 
disability.  The RO again denied the claim by October 1994 
rating decision, and notified him by letter on October 19, 
1994.  The RO issued a November 1994 statement of the case, 
after which the appellant perfected his appeal with an August 
1995 substantive appeal.  This issue is addressed below in 
the Remand section of this decision.  

In August 1994, the appellant asserted that his service-
connected pyelonephritis and epididymis had increased in 
severity.  With respect to both disabilities, this statement 
amounts to a notice of disagreement with the December 1993 
rating decision.  The RO did not address the pyelonephritis 
disability in a statement of the case until May 1998.  The 
appellant then perfected the appeal with a May 1998 
substantive appeal.  The RO has not, however, issued a 
statement of the case regarding the epididymis disability.  
To cure this procedural defect, the epididymis-disability 
claim is addressed in the Remand below.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the appeal has been obtained by the 
RO.  

2.  The RO received the appellant's claim for a compensable 
evaluation for service-connected pyelonephritis on November 
23, 1992.  

3.  The record first showed compensable symptomatology 
associated with the service-connected pyelonephritis 
disability in a December 2, 1991 VA clinical record.  

4.  Prior to February 17, 1994, the service-connected 
pyelonephritis was manifested by no more than mild 
impairment.  

5.  From February 17, 1994 to January 11, 1998, the service-
connected pyelonephritis was manifested by no more than mild 
impairment, did not require medication or hospitalization, 
and did not result in albumin constant, recurring hyaline and 
granular casts or red blood cells, transient or slight edema, 
or diastolic blood pressure readings persistently at 100 or 
more.  

6.  From and after January 12, 1998, the service-connected 
pyelonephritis did not require medication or hospitalization, 
and did not result in albumin constant, recurring hyaline and 
granular casts or red blood cells, transient or slight edema, 
diastolic blood pressure readings persistently at 100 or 
more, or systolic blood pressure readings of 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 
2, 1991 for a 10 percent evaluation for pyelonephritis are 
not met.  38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.1(r), 3.151, 3.400, 4.115a, Diagnostic Codes 7504 and 
7509 (1991).  

2.  The criteria for a rating in excess of 10 percent for 
pyelonephritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.104, 4.115a, Diagnostic Codes 
7101, 7504, 7509 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.104, 
4.115a, 4.115b, Diagnostic Codes 7101, 7504 (1997); 38 C.F.R. 
§§ 4.1, 4.2, 4.104, 4.115a, 4.115b, Diagnostic Codes 7101, 
7504 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims for an evaluation in excess of 10 
percent for pyelonephritis and an effective date earlier than 
December 2, 1991 for such service-connected disability, they 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, they are not inherently implausible.  See 
Drosky v. Brown, 10 Vet. App. 251, 254 (1997); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) (contention of 
increase in disability severity renders claim well grounded).  
The Board finds that VA has satisfied its duty to assist the 
appellant in the development of facts pertinent to the 
claims.  38 U.S.C.A. § 5107(a).  On review, the Board sees no 
areas in which further development may be fruitful.  

I.  The Claim for Earlier Effective Date

The service medical records indicate that the appellant was 
treated for, and diagnosed with, pyelonephritis.  The RO 
initially granted service connection for pyelonephritis by 
May 1984 rating decision, at which time a noncompensable 
evaluation was assigned.  On November 23, 1992, VA received 
the claim for an increased evaluation.  By November 1993 
rating decision, the RO granted a 10 percent rating, 
effective November 23, 1992, the date of receipt of the 
claim.  The RO subsequently, by October 1994 rating decision, 
granted an effective date of December 2, 1991, based on 
clinical evidence showing his complaints of swollen hands and 
feet and laboratory findings of increased albumin and blood 
in his urine.  

The appellant argues that the effective date for the 10 
percent evaluation should be assigned retroactive to at least 
1985.  In general, the effective date of an award based on a 
claim for increased benefits is based on the filing of a 
claim for such benefits.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.151.  See Wells v. Derwinski, 3 Vet. App. 307 (1992).  
Benefits are generally awarded based on the date of receipt 
of the claim.  38 C.F.R. §§ 3.1(r), 3.400.  An exception to 
this general rule provides for increases in disability 
compensation effective the earliest date that it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from that date.  
38 C.F.R. § 3.400(o)(2).  

At most, the provisions of 38 C.F.R. § 3.400 permit an 
effective date no earlier than November 23, 1991, one year 
prior to the date of receipt of the claim.  The RO ultimately 
assigned an effective date of December 2, 1991, based on VA 
clinical record entries, because it showed symptomatology 
corresponding to a 10 percent disability under 38 C.F.R. 
§ 4.115a, Diagnostic Codes 7504 and 7509 (1991), within one 
year of his claim.  To properly evaluate the claim for an 
earlier effective date, the Board must apply the regulations 
governing evaluation of pyelonephritis to the relevant facts 
pertinent to the period from December 1, 1991 back to 
November 23, 1991, one year prior to the date of receipt of 
the claim.  

The December 2, 1991 VA clinical record entries noted by the 
RO indicated that the appellant complained of swollen hands 
and feet and that he had increased albumin and blood in his 
urine.  Other clinical records in the days after December 2, 
1991 showed continuing symptomatology warranting a 10 percent 
evaluation.  However, the record contains no clinical 
evidence from November 23 through December 2, 1991 discussing 
the severity of the pyelonephritis disability.  In the 
absence of such evidence, an effective date earlier than 
December 2, 1991 is not supportable.  Therefore, it is the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an effective 
date earlier than December 2, 1991 for pyelonephritis.  

II.  The Claim for an Evaluation
in Excess of 10 Percent for Pyelonephritis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.

If the preponderance of the evidence is in favor of the 
veteran's claim, or the evidence is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 (1996); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In rating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

At the time of the November 1993 determination, the 
disability was evaluated under the criteria of Diagnostic 
Code 7504 for pyelonephritis, based on the criteria of Code 
7509 for hydronephrosis.  That criteria warranted a 10 
percent rating for mild impairment with only an occasional 
attack of colic, not infected and not requiring catheter 
drainage.  A 20 percent rating was assignable for moderate 
impairment with frequent attacks of colic, requiring catheter 
drainage.  A 30 percent evaluation required moderately severe 
impairment with frequent attacks of colic with infection 
(pyonnephrosis), kidney function greatly impaired.  38 C.F.R. 
§ 4.115a (1993).  

After the appellant filed his claim and the RO initially 
evaluated it in November 1993, VA published an amended 
regulation, effective February 17, 1994, that significantly 
altered the diagnostic criteria.  58 Fed. Reg. 2,527 (Jan. 
18, 1994).  When a regulation changes after a claim has been 
filed but before the administrative appeal process has been 
concluded, the version more favorable to the appellant should 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, the amended regulation may not be applied prior to 
its effective date.  VA O.G.C. Prec. Op. 3-2000 (Apr. 10, 
2000).  Thus, the Board must apply the old version of Code 
7504 prior to February 17, 1994, the effective date of the 
regulatory change.  

Under the amended regulation, to be applied prospectively 
from February 17, 1994, the pyelonephritis disability is 
evaluated using the criteria of Diagnostic Code 7504, rated 
as renal dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b (1999).  

? For urinary tract infection, a 10 percent rating is 
assignable where the disability requires long-term drug 
therapy, one to two hospitalizations per year, and/or 
intermittent intensive management.  A 30 percent rating 
may be assigned for urinary tract infection for 
recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.  38 C.F.R. § 4.115a (1999).  

? For renal dysfunction, a noncompensable evaluation may 
be assigned where there is albumin and casts with 
history of acute nephritis, or hypertension 
noncompensable under Diagnostic Code 7101.  A 30 
percent rating may be assigned where there is competent 
evidence showing albumin constant or recurring with 
hyaline and granular casts or red blood cells, or 
transient or slight edema or hypertension at least 10 
percent disabling under Code 7101.  A 60 percent rating 
may be warranted where there is constant albuminuria 
with some edema; or, definite decrease in kidney 
function; or, hypertension at least 40 percent 
disabling under Diagnostic Code 7101.  An 80 percent 
rating requires persistent edema and albuminuria with 
BUN 40 to 80 milligrams per 100 milliliters (mg%); or, 
creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  Finally, a 100 
percent rating may be assigned where the disability 
requires regular dialysis, or precludes more than 
sedentary activity from one of the following: 
persistent edema and albuminuria; or, BUN more than 80 
mg%; or, creatinine more than 8 mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. § 4.115a (1999).  

Part of the criteria of 38 C.F.R. § 4.115b (1999) dealing 
with renal dysfunction refers to the criteria of Diagnostic 
Code 7101 for hypertension.  The criteria for hypertension 
also underwent amendment during the pendency of this claim, 
effective January 12, 1998.  See 62 Fed. Reg. 65,207 (Dec. 
11, 1997) (codified at 38 C.F.R. § 4.104 (1999)).  Under the 
version effective prior to January 12, 1998, a 10 percent 
rating was assignable for diastolic pressure predominantly 
100 or more.  A 20 percent rating required diastolic pressure 
predominantly 110 or more with definite symptoms.  A 40 
percent rating required diastolic pressure predominantly 120 
or more and moderately severe symptoms.  A 60 percent rating 
required diastolic pressure predominantly 130 or more and 
severe symptoms.  For the 40 and 60 percent ratings, there 
should be careful attention to diagnosis and repeated blood 
pressure readings.  When continuous medication is shown 
necessary for control of hypertension with a history of 
diastolic blood pressure predominantly 100 or more, a minimum 
rating of 10 percent could be assigned.  38 C.F.R. § 4.104 
(1997).  

Under the version of Diagnostic Code 7101 effective on and 
after January 12, 1998, a 10 percent evaluation may be 
assigned for diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, or minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation requires 
diastolic pressure predominantly 110 or more, or systolic 
pressure predominantly 200 or more.  A 40 percent evaluation 
requires diastolic pressure predominantly 120 or more.  
A 60 percent evaluation requires diastolic pressure 
predominantly 130 or more.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 millimeters (mm.) or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160 mm. or greater with a 
diastolic blood pressure of less than 90mm.  Hypertension due 
to aortic insufficiency or hyperthyroidism, which is usually 
the isolated systolic type, should be evaluated as part of 
the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104 (1999).  

From these regulations and amendments, the Board concludes 
that it must apply the facts to the pertinent version of the 
regulations, as follows:  

A. Prior to February 17, 1994, the Board must apply the 
facts pertinent to that period to the old version of 
Diagnostic Codes 7504 and 7509.  38 C.F.R. § 4.115a 
(1993).  

B. From February 17, 1994 through January 11, 1998, the 
Board must apply the facts pertinent to that period to 
the new version of Code 7504 in light of the old 
version of Code 7101.  38 C.F.R. §§ 4.104, 4.115a, 
4.115b (1997).  

C. On and after January 12, 1998, the Board must apply the 
facts pertinent to that period to the new version of 
Code 7504 in light of the new version of Diagnostic 
Code 7101.  38 C.F.R. §§ 4.104, 4.115a, 4.115b (1999).  

See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997) (claims 
subject to both old and new versions of a regulation must be 
fully adjudicated under both sets of criteria to determine 
which version is more favorable).  

The facts prior to February 17, 1994 are easily summarized.  
A December 2, 1991 VA clinical record noted swollen hands and 
feet and increased albumin and blood in the urine.  January 
and February 1992 VA clinical records found a lower pole cyst 
of the right kidney.  A June 1992 VA clinical record showed 
idiopathic proteinuria, normal size kidneys, and a surgically 
uncorrectable urologic disease.  VA examination in March 1993 
indicated that bilateral percussion of the kidneys failed to 
reveal any tenderness or renal mass.  The appellant denied 
any renal stone or colic attacks.  The diagnoses included 
chronic pyelonephritis.  A June 1993 VA clinical record noted 
hematuria with proteinuria.  

These facts must be applied to the criteria effective prior 
to February 17, 1994 under 38 C.F.R. § 4.115a, Codes 7504 and 
7509 (1993).  The next higher rating, above the currently 
assigned 10 percent evaluation, requires moderate impairment 
with frequent attacks of colic, requiring catheter drainage.  
In this case, the clinical evidence specifically noted that 
the appellant had not had any colic attacks, much less 
frequent attacks, and there was no mention of the need for 
catheter drainage.  Thus, it is the Board's determination 
that, prior to February 17, 1994, the preponderance of the 
evidence is against the claim for an evaluation in excess of 
10 percent for pyelonephritis under 38 C.F.R. § 4.115a, Codes 
7504 and 7509 (1993).  

From February 17, 1994 to January 11, 1998, the following 
facts apply:

? VA examination in May 1994 indicated that the appellant 
complained of kidney problems that made it difficult to 
obtain employment.  He stated he had urgency and 
frequency with an amber colored urine due to kidney 
disease and saw a physician four to eight times per 
month.  The diagnoses included history of kidney 
disease.  Laboratory results showed urea nitrogen of 9 
milligrams per deciliter (mg/dL).  

? VA laboratory results in July and December 1994 showed 
BUN of 11 and 10 mg/dL, respectively.  

? A January 1995 VA clinical record noted idiopathic 
proteinuria.  A February 1995 VA clinical record showed 
proteinuria, which the examiner stated might be 
secondary to an old post infectious glandular nephritis 
or other chronic hypertensive disease.  March to 
October 1995 VA clinical records noted proteinuria and 
nephrotic syndrome, asymptomatic with normal renal 
functions.  

? VA examination in October 1995 indicated that the 
appellant complained of blood and albumin in his urine, 
but without symptoms.  Examination revealed no calculi 
or stones, no colic attacks, and no catheterization 
required.  Urinalysis showed bacteria in the urine.  
The diagnoses included chronic pyelonephritis without 
symptoms, but with abnormal laboratory results.  

? VA laboratory reports in January 1996 showed urea 
nitrogen measured as 13, 15, 17, and 18 mg/dL, and 
albumin of 5.2 grams per deciliter (g/dL) (considered 
high).  

? VA clinical records in September 1996 noted 
pyelonephritis asymptomatic.  

? VA laboratory results in January and February 1997 
showed urea nitrogen of 9, 12, 27, 36, and 38 mg/dL and 
albumin of 4.3, 4.7, and 4.9 g/dL.  

? VA laboratory results showed urea nitrogen results of 
12 mg/dL and albumin of 4.3 g/dL in October 1997.  

? VA clinical records in November 1997 showed albuminuria 
and nephritis with proteinuria.  VA clinical records in 
December 1997 showed stable nephrotic syndrome.  

? Blood pressure measurements for various dates, as 
reflected in medical records associated with the claims 
file, were as follows:

May 1994			130/80 
October 1994 		130/80 
February 1995 		142/90 
March 1995 			150/100
April 1995			130/80
July 1995 			134/84
August 1995			144/92
October 1995 		150/84, 145/82
September 1996		140/89
December 1996		137/80, 109/78, 130/84
January 1997 		132/78, 129/74, 129/82
February 1997		132/83
March 1997			104/59
April 1997			120/76, 130/80, 160/80
May 1997			136/79, 130/70
June 1997 			136/77
August 1997			129/85
October 1997 		170/96
November 1997		159/79, 147/77, 
December 1997		109/74, 147/77

Applying these facts to the old version of Diagnostic Codes 
7504 and 7509, it is clear that they do not identify frequent 
attacks of colic or a disability requiring catheter drainage.  
The October 1995 VA examination report specifically noted the 
absence of colic attacks or the need for drainage by 
catheterization.  Moreover, the remaining evidence of record 
does not refer to the need for catheterization or the 
occurrence of colic attacks.  For these reasons, a higher 
evaluation is not appropriate under the criteria of the old 
version of Codes 7504 and 7509 from February 17, 1994 to 
January 11, 1998.  

Under the new version of Diagnostic Code 7504, the next 
higher, 30 percent evaluation using the criteria for urinary 
tract infection requires evidence of recurrent symptomatic 
infection, drainage, and frequent hospitalization.  VA 
clinical records in 1995 and 1996 consistently described the 
pyelonephritis as asymptomatic or stable; neither description 
indicates recurrent symptomatic infection.  Moreover, there 
is no evidence from February 17, 1994 to January 11, 1998 
suggesting that the disability required drainage by catheter 
and the record does not include any evidence that the 
disability resulted in frequent hospitalization.  The 
criteria for renal dysfunction at the 30-percent rate 
requires constant albumin, recurring hyaline and granular 
casts or red blood cells, transient or slight edema, and 
compensable hypertension.  The evidence of record, though, 
indicates generally stable albumin measurements in 1996 and 
1997, and no findings of recurring hyaline and granular casts 
or red blood cells or of transient or slight edema.  The 
blood pressure readings reported above showed no diastolic 
readings at 110 or more, the criteria for a 10 percent 
evaluation under the old version of Code 7101.  Thus, a 
higher rating is not appropriate under the criteria of the 
new version of Code 7504 from February 17, 1994 to January 
11, 1998, in light of the old version of Code 7101.  

For the period from and after January 11, 1998, the following 
facts apply:

? March to November 1998 VA clinical records noted a 
history of nephrotic syndrome and stable renal 
function, with hypertension controlled by medication.  

? VA examination in March 1999 indicated that the 
appellant complained of urinating every 45 to 60 
minutes during the day, twice during the night at 
intervals of three to six hours, pain with urination in 
the form of burning sensation, and difficulty starting 
and stopping.  He also reported some incontinence of 
the urine, but denied the use of pads or absorbent 
material.  The examiner noted a history of renal colic 
and acute kidney infection.  The appellant stated that 
he had not required dilation or drainage procedure, or 
hospitalization for urinary tract infection.  He also 
noted that he has not had treatment for the urinary 
condition.  The diagnosis was pyelonephritis.  
Laboratory results showed BUN of 10 mg/dL and albumin 
of 4.7 g/dL.  

? In a May 1999 statement, a VA physician noted that the 
appellant's overall health was deteriorating, but 
discussed this deterioration in relation to heart 
disease rather than pyelonephritis. 

? VA laboratory results, in a June 1999 report, showed 
urea nitrogen results of 9, 13, 12, 12, and 10 mg/dL, 
in March 1998, May 1998, September 1998, November 1998, 
and February 1999, respectively.  That same report 
showed albumin of 4.3, 4.0, and 4.4 g/dL in March 1998, 
September 1998, and February 1999, respectively.  

? At a hearing in May 1999, the appellant testified that 
he was prescribed medication for hypertension, but not 
for a kidney disorder, and that he had not been 
hospitalized for pyelonephritis since his service 
separation.  He also stated that the disability 
severely interfered with his ability to obtain 
employment.  

? A June 1999 VA clinical record noted a history of 
chronic renal insufficiency.  

? Blood pressure readings for various dates, as reflected 
in medical records associated with the claims file, 
were as follows:

March 1999 	On the right, 132/80 
standing, 130/78 sitting, 
and 130/80 lying 
On the left, 132/82 
standing, 130/80 sitting, 
and 132/80 lying 
February 1998		153/88
March 1998			135/76
April 1998			134/86, 147/90
May 1998			132/77

Under the new version of Diagnostic Code 7504, the next 
higher, 30-percent evaluation using the criteria for urinary 
tract infection requires evidence of recurrent symptomatic 
infection, drainage, and frequent hospitalization.  VA 
clinical records in 1998 and 1999 described a history of 
stable nephrotic syndrome and pyelonephritis.  However, none 
indicated that there was a recurrent symptomatic infection.  
Moreover, there is no evidence from and after January 12, 
1998 suggesting that the disability required drainage; in 
fact, the March 1999 VA examination noted that the appellant 
stated he did not require drainage.  Nor is there any 
evidence that the disability resulted in frequent 
hospitalization.  While the March 1999 VA examination noted 
some symptomatology such as painful and frequent urination, 
there was no indication that the appellant required 
medication or hospitalization or intensive management, all of 
which are elements of the currently assigned 10-percent 
evaluation.  

The criteria for renal dysfunction at the 30-percent rate 
requires constant albumin, recurring hyaline and granular 
casts or red blood cells, transient or slight edema, and 
compensable hypertension.  The evidence of record, though, 
indicates generally stable albumin measurements in 1998 and 
1999, and no findings of recurring hyaline and granular casts 
or red blood cells or transient or slight edema.  The blood 
pressure measurements reported above show no diastolic 
readings at 110 or more and no systolic readings at 200 or 
more, the criteria for a 10 percent rating under the new 
version of Diagnostic Code 7101.  For these reasons, a higher 
evaluation is not appropriate under the criteria of the new 
version of Diagnostic Code 7504 from February 17, 1994 to 
January 11, 1998, in light of the new version of Code 7101.  

In conclusion, the Board herein determines that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for pyelonephritis under 
any of the applicable versions of the diagnostic criteria.  
With respect to that portion of the criteria concerning 
hypertension, it does not appear from the record that the RO 
had informed the appellant of the criteria set forth at 
38 C.F.R. § 4.104, Code 7101 (1997 and 1999) prior to the 
Board's consideration of this appeal.  In this case, though, 
the failure by the RO to inform the appellant of this 
criteria is at worst harmless error.  The term 
"hypertension" means that the diastolic blood pressure is 
predominately 90 or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 or greater with a diastolic blood pressure 
of less than 90.  38 C.F.R. § 4.104, Note following Code 7101 
(1999).  For VA compensation purposes, hypertension is 
generally considered to be minimally compensable where 
diastolic blood pressure readings are persistently 100 or 
more.  38 C.F.R. § 4.104, Code 7101 (1997 and 1999); Cox v. 
Brown, 5 Vet. App. 95 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  As the record does not include evidence of 
persistent diastolic blood pressure readings of 100 or more, 
any error by VA in not informing the appellant of this 
criteria is no more than harmless.  

ORDER

Entitlement to an effective date earlier than December 2, 
1991 for a 10 percent evaluation for pyelonephritis is 
denied.  

Entitlement to an evaluation in excess of 10 percent for 
pyelonephritis is denied.  


REMAND

Regarding the claim of entitlement to a compensable 
evaluation for spontaneous pneumothorax, that disability had 
been rated based on the criteria of Diagnostic Code 6814 for 
spontaneous pneumothorax.  38 C.F.R. §4.97 (1996).  The 
criteria for Diagnostic Code 6814 specified that, after six 
months, the disability was to be rated based on the criteria 
of Diagnostic Code 6602 for bronchial asthma.  Under that 
diagnostic code, a 10 percent evaluation may be assigned 
where the disability was mild and where there was competent 
evidence of paroxysms of asthmatic-type breathing (high 
pitched expiratory wheezing and dyspnea) occurring several 
times a year with no clinical findings between attacks.  A 30 
percent evaluation required moderate bronchial asthma and 
asthmatic attacks rather frequent (separated by only 10 to 14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent evaluation required severe bronchial 
asthma and frequent attacks of asthma (one or more attacks 
weekly), marked dyspnea on exertion between attacks with only 
temporary relief by medication, and more than light manual 
labor precluded.  A 100 percent evaluation required 
pronounced bronchial asthma and asthmatic attacks very 
frequently with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (1996).  

The RO evaluated the disability based on the criteria of 
Diagnostic Code 6602 in the November 1993, October 1994, and 
March 1996 rating decisions, and informed the appellant of 
the criteria in the November 1994 statement of the case.  
Effective October 7, 1996, though, the regulation governing 
evaluations of respiratory disorders, including bronchial 
asthma, was amended to ensure it used current medical 
terminology and unambiguous criteria, and reflected recent 
medical advances.  61 Fed. Reg. 46,720 (Sept. 5, 1996) 
(codified at 38 C.F.R. §§ 4.96, 4.97 (1999)).  The new 
criteria for Code 6602 provides for a 10 percent rating where 
there is competent medical evidence of forced expiratory 
volume in one second (FEV-1) of 71- to 80-percent predicted, 
or forced expiratory volume in one second as percent of 
forced vital capacity (FEV-1/FVC) of 71- to 80-percent 
predicted, or intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent evaluation may be 
assigned where there is competent medical evidence of FEV-1 
of 56- to 70-percent predicted, or FEV-1/FVC of 56- to 70-
percent, or daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  The 
next higher rating of 60 percent requires FEV-1 of 40- to 55-
percent predicted, or FEV-1/FVC of 40- to 55-percent, or at 
least monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three times per 
year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is appropriate with 
FEV-1 less than 40 percent of predicted value, or the ratio 
of FEV-1/FVC less than 40 percent, or when there is more than 
one attack per week with episodes of respiratory failure, or 
when the disability requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  38 C.F.R. § 4.97, Diagnostic Code 6602 (1999).  

When a regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
the version more favorable to appellant should apply.  
Karnas, 1 Vet. App. at 313.  As the RO did in April 1999, 
this claim must be fully adjudicated under both new and old 
criteria to determine which version is more favorable.  
DeSousa, 10 Vet. App. at 467.  The amended regulation is only 
effective on and after October 7, 1996, and may not be 
applied earlier.  VA O.G.C. Prec. Op. 3-2000 (Apr. 10, 2000).  

As the RO has not informed the appellant of this regulatory 
amendment, the claim must be remanded.  On remand, the RO, 
after compliance with the duty to assist, should evaluate the 
claim for a compensable evaluation prior to October 7, 1999 
under the old version of the regulation.  Then the RO should 
evaluate the claim for a compensable evaluation on and after 
October 7, 1999 under the old and the new versions of the 
regulation, applying the outcome most favorable to the 
appellant.  

Regarding the claim of entitlement to a compensable 
evaluation for epididymis, the RO has not issued a statement 
of the case.  Where notice of disagreement has been filed 
without subsequent issuance of a statement of the case, a 
remand is required to cure the procedural defect.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Thus, the case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities that have treated him for 
spontaneous pneumothorax since January 
1996, and the dates of such treatment.  
After securing any necessary releases, 
the RO should obtain complete clinical 
records of such treatment and associate 
them with the claims folder.  

2.  The RO should schedule a VA 
respiratory examination to determine the 
nature and severity of the appellant's 
spontaneous pneumothorax disability.  The 
claims folder, including a copy of this 
REMAND must be made available to the 
physician for review in conjunction with 
the examination.  The pertinent history 
concerning the disability should be 
obtained, and all necessary studies, 
including pulmonary function testing, 
must be accomplished.  The report of 
examination should contain a detailed 
account of all manifestations of the 
disability found to be present, as well 
as the following:

a.  Based on a review of the claims 
file, the examiner should be asked to 
comment on the severity of the 
disorder (mild, moderate, severe, or 
pronounced), the frequency of any 
paroxysms of asthmatic-type breathing 
(high pitched expiratory wheezing and 
dyspnea), the frequency of any 
episodes of dyspnea on exertion 
between asthmatic attacks, the 
presence of any marked loss of weight 
or other evidence of severe impairment 
of health, and assess whether more 
than light manual labor is precluded 
prior to October 7, 1996.  

b.  The examiner should be asked to 
comment on the appellant's current use 
of inhalational or oral bronchodilator 
therapy, inhalational anti-
inflammatory medication, the frequency 
of any visits to a physician for 
required care of exacerbations, the 
frequency of any courses of systemic 
(oral or parenteral) corticosteroids, 
the frequency of any episodes of 
respiratory failure requiring daily 
use of systemic (oral or parenteral) 
high dose corticosteroids or immuno-
suppressive medications, the severity 
of the disorder (mild, moderate, 
severe, or pronounced), the frequency 
of any paroxysms of asthmatic-type 
breathing (high pitched expiratory 
wheezing and dyspnea), the frequency 
of any episodes of dyspnea on exertion 
between asthmatic attacks, the 
presence of any marked loss of weight 
or other evidence of severe impairment 
of health, and assess whether more 
than light manual labor is precluded 
on and after October 7, 1996.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim for a 
compensable evaluation prior to October 
7, 1996 under the old version of the 
regulation and adjudicate the claim for a 
compensable evaluation on and after 
October 7, 1996 under the old and the new 
versions of the regulation, applying the 
outcome most favorable to the appellant.  
If the benefit remains denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.  

4.  The RO should provide a statement of 
the case to the appellant and his 
representative addressing the issue 
entitlement to a compensable evaluation 
for epididymis.  The statement of the 
case should include all relevant law and 
regulations pertaining to the claim.  
Reasons and bases for the denial also 
should be included.  The appellant must 
be advised of the time limit in which he 
may file a substantive appeal.  38 C.F.R. 
§ 20.302(b).  Then, only if an appeal is 
perfected, should this issue be returned 
to the Board for further review.  

5.  When the above development has been 
completed, the RO should review the 
record to ensure it is in compliance with 
this REMAND.  If not, the RO should take 
remedial action before returning the 
claim to the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  

The appellant has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  


		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



